                    Case 20-10247      Doc 665     Filed 01/19/21    Page 1 of 6
SO ORDERED.

SIGNED this 19th day of January, 2021.




                        UNITED STATES BANKRUPTCY COURT
                       MIDDLE DISTRICT OF NORTH CAROLINA
                             GREENSBORO DIVISION

   In re:                                      )
                                               )              Chapter 11
   Randolph Hospital, Inc.                     )
   d/b/a Randolph Health 1                     )              Case No. 20-10247
                                               )
                  Debtors.                     )
                                               )

                                      ORDER
                    ESTABLISHING PROCEDURES FOR OMNIBUS HEARING
                           SCHEDULED FOR FEBRUARY 4, 2021
            An omnibus hearing has been scheduled in this case on February 4, 2021 at
   9:30 a.m. in the United States Bankruptcy Court to consider pending matters in
   this case, including, but not limited to, the Motion for Approval of Amendment to
   Asset Purchase Agreement Between Debtors and American Healthcare Systems,
   LLC (Doc. # 659). The Court has determined that the omnibus hearing (the
   “Pending Proceeding”) shall take place virtually via Zoom for Government.
            Under Federal Rule of Civil Procedure 43(a) made applicable by Federal Rule
   of Bankruptcy Procedure 9017 and Federal Rule of Evidence 611, the current
   COVID-19 pandemic provides for good cause and constitutes compelling
   circumstances for the admission of testimony and evidence in the Pending


   1The Debtors are Randolph Hospital, Inc., d/b/a Randolph Health, Case No. 20-10247; Randolph
   Specialty Group Practice, Case No. 20-10248; MRI of Asheboro, LLC d/b/a Randolph MRI Center,
   Case No. 20-10249.

                                                   1
              Case 20-10247     Doc 665     Filed 01/19/21   Page 2 of 6




Proceeding virtual means as set forth herein. As a result, the Court determines
that the following virtual hearing procedures shall provide appropriate safeguards
in relation to the hearing on the Pending Proceeding on February 4, 2021.

      Accordingly, IT IS HEREBY ORDERED that:

      1. Applicable Audio and Video Technologies for Hearing. The hearing
         shall take place using both the telephonic and videoconferencing means
         described below. Participants will be connected with the courtroom
         through the combination of these technologies but will not be physically
         present in the courtroom. The Court will utilize (a) the AT&T
         Teleconferencing Service (AT&T) for courtroom audio and (b) Zoom for
         Government for video.
            a. Audio. AT&T can be accessed by calling (866) 434-5269 and
                entering access code 2732206#. It is strongly encouraged that all
                counsel and Remote Witnesses accessing the hearing through
                AT&T utilize either a headset or handset.
            b. Video. The Zoom for Government link shall be provided to those
                parties who have submitted a notice of intent to participate in
                accordance with Paragraph 2 below. All counsel and Remote
                Witnesses shall conduct a pre-hearing test of Zoom for Government
                and, if possible, AT&T, using the same equipment that they will be
                using during the hearing.
      2. Accessing the Hearing. Any individual wishing to attend the hearing
         must provide notice, either directly or through counsel, to
         Virtual_Court_James@ncmb.uscourts.gov no later than 12:00 p.m. on
         February 3, 2021. Instructions for accessing the hearing will then be
         provided, including separate links for each individual who will be
         attending. Individuals wishing to (1) make opening or closing
         statements (2) offer testimony or (3) question or cross-examine
         witnesses shall enable the video function on Zoom for


                                          2
        Case 20-10247     Doc 665    Filed 01/19/21    Page 3 of 6




   Government. Any individual who anticipates technological limitations
   (e.g., slow internet connection, inability to access internet) that will
   prevent them from appearing by Zoom for Government must email the
   Court at Virtual_Court_James@ncmb.uscourts.gov, or call (336) 358-4000
   for immediate assistance, no later than 12:00 p.m. on February 3, 2021.
3. Submission of Exhibits to Court. Parties represented by counsel shall
   file all exhibits on the docket in .pdf format no later than 12:00 p.m. on
   February 3, 2021. Individuals representing themselves pro se (without an
   attorney’s assistance) shall submit their exhibits to (i)
   Virtual_Court_James@ncmb.uscourts.gov, (ii) counsel for the Debtors,
   Rebecca Redwine, at rredwine@hendrenmalone.com, (iii) counsel for the
   Official Committee of Unsecured Creditors, Andrew Sherman, at
   asherman@sillscummis.com, and (iv) the Assistant United States
   Bankruptcy Administrator, Robert Price, at
   robert_e_price@ncmba.uscourts.gov. The filing of any exhibit shall not
   require the exhibit to be offered into evidence at the hearing, nor shall any
   proposed exhibit be considered as evidence unless offered and admitted at
   the hearing. All objections to any exhibits are preserved for the hearing.
   Only those exhibits timely submitted may be offered at the hearing absent
   good cause, unless offered solely for rebuttal.
4. Form of Exhibits. Each party shall combine all its potential exhibits
   into one .pdf document beginning with a table of contents, and each
   individual exhibit shall be bookmarked for easy review by the Court.
5. Rebuttal Exhibits. Any document that may be used solely for
   impeachment or rebuttal at the hearing should not be included in the PDF
   file(s) described in Paragraph 4. If counsel uses a document solely for
   impeachment or rebuttal at the hearing, counsel must be prepared to
   simultaneously email a PDF copy of the document to the Court, the
   witness, and opposing counsel during the hearing.



                                     3
       Case 20-10247     Doc 665    Filed 01/19/21   Page 4 of 6




6. Remote Witness Testimony. In accordance with Federal Rule of Civil
  Procedure 43(a) made applicable by Federal Rule of Bankruptcy
  Procedure 9017 and Federal Rule of Evidence Rule 611, for good cause
  and in compelling circumstances, a witness may be permitted to testify by
  contemporaneous transmission from a location other than the courtroom.
  Based on the foregoing, any witness called to testify or subject to cross-
  examination in relation to the Pending Proceeding shall be permitted to
  testify by contemporaneous transmission from a different location
  (“Remote Witness”).
7. Requirements for Allowance of Remote Testimony; Additional
  Information. As additional safeguards for the allowance of a Remote
  Witness, the party sponsoring the Remote Witness shall file with the
  Court, no later than 12:00 p.m. on February 3, 2021, a document
  containing the following information:
     a. The name and title of the Remote Witness.
     b. The matter on which the Remote Witness will provide testimony.
     c. The location of the Remote Witness (city, state, country).
     d. The place from which the Remote Witness will testify (e.g. home,e,
        office – no addresses are required).
     e. Whether anyone will be in the room with the Remote Witness
        during the testimony, and if so, who (name, title, relationship to the
        Remote Witness), and for what purpose. *A party sponsoring the
        Remote Witness should not be in the same room as that Remote
        Witness he intends to question.
     f. Whether the Remote Witness will have access to any documents
        other than exhibits that have been filed on the docket, and if so, an
        explanation of those documents.
     Individuals representing themselves pro se shall submit this document
     to (i) Virtual_Court_James@ncmb.uscourts.gov, (ii) counsel for the
     Debtors, Rebecca Redwine, at rredwine@hendrenmalone.com, (iii)

                                   4
       Case 20-10247    Doc 665    Filed 01/19/21   Page 5 of 6




     counsel for the Official Committee of Unsecured Creditors, Andrew
     Sherman, at asherman@sillscummis.com, and (iv) the Assistant United
     States Bankruptcy Administrator, Robert Price, at
     robert_e_price@ncmba.uscourts.gov.
     Note: Providing the identity of a witness shall not require that the
     witness be called, but only those witnesses timely identified will be
     permitted to testify absent good cause, unless called solely for rebuttal.
     If counsel intends to call a rebuttal witness at the hearing
     (who was not timely disclosed prior to the hearing), counsel must be
     prepared to simultaneously docket a PDF copy of the document
     required under this paragraph or email the same to the Court, the
     witness and opposing counsel during the hearing.
8. Swearing In of Remote Witnesses. All Remote Witnesses shall be
  affirmed during the video conference and such testimony will have the
  same effect and be binding upon the Remote Witness in the same manner
  as if such Remote Witness was affirmed by the court deputy in person in
  open court.
9. Responsibility for Remote Witnesses. The party sponsoring the
  Remote Witness shall be responsible for ensuring that all virtual hearing
  information and all exhibits are supplied to the Remote Witness prior to
  the hearings, and that the Remote Witness has access to the Zoom for
  Government conference link, as applicable, including access to internet
  and audiovisual technologies.
10. Courtroom Formalities. Although conducted using telephonic and
  videoconferencing technology, this hearing constitutes a court proceeding.
  No person shall record the audio or video of the hearing from any location
  or by any means. The audio recording created and maintained by the
  Court shall constitute the official record of the hearing. Further, the
  formalities of a courtroom shall be observed. Counsel and Remote
  Witnesses shall dress appropriately, exercise civility, and otherwise

                                  5
     Case 20-10247      Doc 665   Filed 01/19/21   Page 6 of 6




conduct themselves in a manner consistent with the dignity of the Court
and its proceedings.
                       END OF DOCUMENT




                                  6
